The bill was brought against the widow and her second husband, she having survived the two administrators many years, and also against the other two children; and it prayed that the purchase of the slave by the administrators might be declared void, and that she and her profits and issue might be declared to be parts of the estate, and an account taken, and distribution according to right.
The answer of Armstrong and wife stated that the price given for the slave was the full value; that it was included in the account of the estate on which the settlement was made and the plaintiff's share ascertained; that the plaintiff was fully informed thereof and never expressed any dissent, but received her share willingly, and that during the three years that elapsed after the plaintiff's arrival at full age, before her marriage, she set up no claim for the slave, nor did her husband during his lifetime, nor did the plaintiff for fifteen years after his death, nor until the filing of the bill, although during the whole time the parties lived in the same neighborhood. The lapse of time and laches of the plaintiff and her husband, the answer insisted upon as a bar to the relief. The answer stated that the two administrators managed the estate and had the assets, and they had both been dead many years, and that the widow never had in her hands any part of the estate but what was considered her share, and she believed the whole estate was fully accounted for in the settlement.
The litigation begun by the plaintiff at this late day must, we think, under the circumstances of this case, be fruitless to her. The Court is satisfied that the plaintiff received through her guardian, and in the payment from him after she came of full age, her share of her father's personal estate, inclusive of the price of the slave. If she knew the fact at the time, the acceptance of the price was an election to abide by the sale as being more beneficial to her, and amounts to a confirmation *Page 129 
of it. Such the answer avers to be the truth. It is true, there is no precise proof to the points that the plaintiff was fully informed of all the facts, or knew that she had a right to treat the sale as void and claim the slaves specifically. But such proof is not now to be expected. The remote periods at which the events occurred, and the deaths of the principal parties to the transactions, render it impossible to ascertain the actual facts, whatever they may have been. The cause must, therefore, be decided upon such reasonable and legal presumptions as arise from the conduct of the parties. They remove every doubt as to what the decision ought to be, and if express confirmation be not established, yet acquiescence in what was done for fifty-five years after the transaction, and more than forty after the plaintiff could act for herself, ought to have the same effect. Such laches must deprive a party of all right to open what was apparently closed so long ago, whatever might be the subject of the transaction. But it is peculiarly proper in reference to the case before us. One ought not to stand by and see another raising slaves at great expense of money, and taking the risk of their lives, without saying anything until, in the event there is a numerous progeny and a good profit, and then claim the privilege of returning the money and taking a share in the slaves. Had the negroes died, the plaintiff would willingly have kept the money. Having given no intimation to the contrary for half a century, she must retain the positions she then took. Her laches deprives her of the right to invoke the aid of the court for the correction of what she has so long acquiesced in, and what cannot be corrected without serious loss and gross injustice to the opposite party.
There is an attempt to account for and excuse the delay by the poverty and distress of the plaintiff since her widowhood. But (150) it entirely fails. To say nothing of her being of age three years before her marriage, and of the effect upon this question of the power and absolute right of the husband to sue for, receive, or release a personal legacy or distributive share belonging to his wife, the proof of the distressed circumstances is unsatisfactory. It does not make out a case of such destitution as marks that to have been a real difficulty in the party's way, and the true cause of the delay. The circumstances of the plaintiff were straitened, but she had dower in a fertile tract of land, on which she brought up a large family of children. But had it been otherwise, it would not have altered the result. It might have accounted for the plaintiff's not bringing suit, but it could not be a reason why she made no demand, nor made known her claim either to those against whom it was or to any other person. It does not appear that the plaintiff or her husband ever uttered one word of intimation to any person whatever of dissatisfaction with the settlement made by her, or of any interest in or claim to the negroes, up to the moment of filing the bill. Poverty may *Page 130 
restrain one from going to law, but it rather increases the disposition to complain of injustice, especially at the hands of relations, from whom it is to be least expected. Total silence for so long a time admits of but one explanation — that it grew out of the party's assent at the time or a subsequent approbation.
PER CURIAM. Dismissed with costs.
(151)